United States Court of Appeals
                        For the First Circuit


No. 20-1587

                             IGOR PEULIC,

                              Petitioner,

                                  v.

                         MERRICK B. GARLAND,*
                   UNITED STATES ATTORNEY GENERAL,

                              Respondent.


                  PETITION FOR REVIEW OF AN ORDER OF
                   THE BOARD OF IMMIGRATION APPEALS



                                Before

                  Barron and Selya, Circuit Judges,
               and Delgado-Hernández, ƚ District Judge.


     Stephanie E.Y. Marzouk for petitioner.
     Jennifer A. Singer, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, with whom
John V. Coghland, Deputy Assistant Attorney General and Shelley R.
Goad, Assistant Director, Office of Immigration Litigation, were
on brief, for respondent.




     *    Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Merrick B. Garland has been substituted for former Attorney General
William P. Barr as the respondent.
        Of the District of Puerto Rico, sitting by designation.
January 11, 2022
            DELGADO-HERNÁNDEZ,          District    Judge.           Igor    Peulic

petitions for review of a final order of the Board of Immigration

Appeals ("BIA"), which affirmed an immigration judge's decision

finding him removable and denying his application for adjustment

of   immigration      status,     waiver      of   inadmissibility,          asylum,

withholding      of   removal,    and   protection      under   the    Convention

Against Torture ("CAT"), and ordered him removed from the United

States.   After careful consideration, we deny the petition in part

and dismiss it in part for want of jurisdiction.

                                        I.

       A. Background

            Mr. Peulic is a 38-year-old native and citizen of Bosnia-

Herzegovina.      In July 1992, he was admitted to the United States

as a refugee.         In April 2016, he was convicted by a jury in

Massachusetts of: (1) assault with a dangerous weapon ("ADW"), a

firearm, see Mass. Gen. Laws ch. 265, § 15B(b), for which he was

sentenced   to    a   term   of   imprisonment     of   four    to    five   years;

(2) carrying a firearm, a .357 revolver, without a license, see

Mass. Gen. Laws ch. 269, § 10(a), for which he was sentenced to a

concurrent term of imprisonment of four to five years; (3) carrying

a loaded firearm without a license, see id. § 10(n), for which he

was sentenced to a consecutive but suspended term of imprisonment

of two and a half years; and (4) discharging a firearm within 500


                                        -3-
feet of a dwelling, see id. § 12E, for which he was sentenced to

a concurrent term of imprisonment of three months.

             The convictions stemmed from an incident that occurred

in the early morning hours of February 1, 2015, when a police

officer on patrol in the Bellingham Square section of Chelsea,

Massachusetts –- a typically busy area -– heard three gunshots and

observed a muzzle flash coming from a crosswalk.             As the officer

approached, he observed a man, later identified as Mr. Peulic,

with a firearm in his hand.1        Mr. Peulic ignored the officer's

order to stop and fled on foot.       He encountered a second officer,

who ordered Mr. Peulic to drop the gun several times.            Mr. Peulic

ignored the officer's commands, advanced toward the officer, and

pointed the gun in the direction of the officer.        Believing he was

in immediate danger, the officer fired his service weapon three

times, striking Mr. Peulic once.           After being shot, Mr. Peulic

dropped the gun but tried to reach it until being ordered by police

not to touch the gun.      Mr. Peulic appealed his conviction for ADW.

In   April   2018,   the   Massachusetts   Appeals   Court    affirmed   the

conviction.     See Commonwealth v. Peulic, 103 N.E.3d 771 (Mass.

App. Ct. 2018) (unpublished table decision).          In June 2018, the

Massachusetts Supreme Judicial Court denied further appellate


      1 The firearm was unregistered and identified as a loaded
.357 long-barrel Magnum.


                                    -4-
review.    See Commonwealth v. Peulic, 113 N.E.3d 838 (Mass. 2018)

(unpublished table decision).

          B. Removal Proceedings

            On October 9, 2018, the Department of Homeland Security

served Mr. Peulic with a Notice to Appear, charging him with

removability under Section 237(a)(2)(A) of the Immigration and

Nationality Act ("INA"), 8 U.S.C. § 1227(a)(2)(A)(iii), for having

been convicted of an aggravated felony in connection with ADW, and

Section 237(a)(2)(C) of the INA, 8 U.S.C. § 1227(a)(2)(C), for the

firearm offense.2      On April 25, 2019, Mr. Peulic appeared with

counsel for a preliminary hearing before an Immigration Judge

("IJ"),    conceding   the   firearms    charge   of   removability   while

denying the aggravated felony charge of removability.                 After

reviewing the conviction documents, the IJ sustained both charges

of removability.

            On June 4, 2019, Mr. Peulic submitted applications for

adjustment of status and a concurrent waiver of inadmissibility to

the IJ.     In addition, he sought asylum, withholding of removal,

and CAT protection.      On June 26, 2019, he appeared for a merits

hearing, and testified in support of his applications for relief,


     2 The INA defines "aggravated felony" as including a crime of
violence (as defined in 18 U.S.C. § 16 but not including a purely
political offense), for which the term of imprisonment is at least
one year. See 8 U.S.C. § 1101(a)(43)(F).


                                   -5-
as did two of his three siblings, Bojan Peulic and Tatjana Peulic.

The testimony reflects that their mother has schizophrenia, breast

cancer,   and   diabetes.   Prior   to   his   February   2015   arrest,

Mr. Peulic was the mother's primary caregiver because his siblings

and father worked fulltime, whereas Mr. Peulic did not.            Since

that date, Mr. Peulic's sister, who lives with her parents and two

other brothers, took over responsibility for their mother's care,

albeit the father helps when he can.       She expressed that taking

care of her mother is "very hard," particularly because she also

has a young child.     Tatjana said that she expects Mr. Peulic to

resume caretaking duties once he is released from custody, though

the record reflects that as a condition of his probation, Mr.

Peulic is required to maintain full-time employment or school.

The family has discussed placing the mother in a nursing home, but

they worry that she would not be treated well there.

           Mr. Peulic has family ties in Bosnia-Herzegovina, and

his father traveled there as recently as 2018 without incident,

despite his military service during that country's war, and being

Orthodox Christian in a predominantly Muslim part of Bosnia-

Herzegovina.    Mr. Peulic's siblings declared that if he had to

return to Bosnia-Herzegovina, circumstances would be "much harder

for them" and that his family "need[ed] [him] here."        As for his

crimes, Mr. Peulic stated he did not recall what happened because


                                -6-
he was "black[ed] out" from consuming too much alcohol.                   Even

though the incident was characterized as isolated, he admitted to

a history of struggles with alcohol.        He remarked that he realized

he "[made] a big mistake," and attended AA meetings and a violence

prevention class while in state custody.

           On July 25, 2019, Mr. Peulic sought to adjust his status

from refugee to that of a lawful permanent resident under 8 U.S.C.

§ 1159(a) with the United States Citizenship and Immigration

Services   ("USCIS")   and    applied     for   a   concurrent   waiver    of

inadmissibility under 8 U.S.C. § 1159(c).           On September 12, 2019,

the USCIS denied Mr. Peulic's applications for adjustment of status

and waiver.    It concluded that, because Mr. Peulic's crime was

"violent or dangerous," pursuant to Matter of Jean, 23 I. & N.

Dec. 373 (A.G. 2002), he was required to show "exceptional and

extremely unusual hardship" to overcome his criminal history, and

neither his mother's illness nor the difficulties he would face in

Bosnia-Herzegovina met this standard.

        C. IJ's and BIA's Decisions

           On October 17, 2019, the IJ issued a written decision,

finding that Mr. Peulic's conviction for ADW was a "crime involving

moral turpitude" that rendered him inadmissible under 8 U.S.C.

§   1182(a)(2)(A)(i)(I),     and   thus   ineligible   for   adjustment    of




                                    -7-
status   under   8   U.S.C.   §   1159(a). 3    Considering   Mr.   Peulic's

application for a waiver of inadmissibility, the IJ determined

that Mr. Peulic's crime was "violent and dangerous."          As a result,

the Matter of Jean heightened standard applied to his request for

a waiver.   Applying this standard, the IJ concluded that Mr. Peulic

failed to establish that his removal would cause "exceptional and

extremely   unusual      hardship"      to     himself   or   his   family.

Alternatively, the IJ determined that, even if Mr. Peulic had

established the requisite hardship, he did not merit a waiver as

a matter of discretion.       She explained that Mr. Peulic engaged in

an extremely serious and dangerous incident that had the potential

to cause the death of a police officer in the line of duty and put

others in the area in great danger as well.               Furthermore, she

found Mr. Peulic ineligible for asylum and withholding of removal,

and denied the application for CAT protection, concluding that Mr.

Peulic had not shown he would more likely than not suffer torture

upon return to Bosnia-Herzegovina.           Thus, she ordered him removed

from the United States to Bosnia-Herzegovina.




     3  The IJ found that the conviction for assault with a
dangerous weapon is categorically a crime involving moral
turpitude. Mr. Peulic does not dispute that ADW is such a crime
under Massachusetts law.


                                     -8-
             The BIA affirmed the IJ's decision to deny Mr. Peulic's

application to adjust his status in conjunction with a waiver of

inadmissibility.

                                    II.

          A. Jurisdiction

             Because Mr. Peulic claims that the agency relied on a

wrong legal standard -- the heightened standard set in Matter of

Jean –-     and wrongfully applied the standard here,            he raises

questions of law over which we have jurisdiction.              See Ayeni v.

Holder, 617 F.3d 67, 71 (1st Cir. 2010) (court has jurisdiction to

hear and determine petitioner's claim that the BIA applied an

incorrect legal standard); Mustafic v. U.S. Att'y Gen., 591 F.

App'x 726, 729 (11th Cir. 2014) (application of heightened standard

to deny petitioner's application for a waiver of inadmissibility

raises question of law over which court has jurisdiction).

          B. Waiver of Inadmissibility Standard

             Mr. Peulic alleges that, in Matter of Jean, the Attorney

General exceeded the scope of his discretionary authority by

adopting a heightened waiver standard.          An alien who is found to

have committed "a crime of moral turpitude" generally may be deemed

inadmissible.       See 8 U.S.C. § 1182(a)(2)(A)(i)(I).        If a refugee

alien is inadmissible, he may request a waiver of inadmissibility.

See   8    U.S.C.   §   1159(c).   The    Attorney   General   may,   in   his


                                    -9-
discretion,    waive    certain      grounds   of    inadmissibility      for

"humanitarian purposes, to assure family unity, or when it is

otherwise in the public interest."             See 8 U.S.C. § 1159(c).

Applying this precept, in Matter of Jean, the Attorney General

overturned the BIA, which had granted an inadmissibility waiver to

a refugee convicted of second-degree manslaughter for beating and

shaking a baby to death.        23 I. & N. Dec. at 374-75.        Doing so,

the Attorney General articulated a heightened standard for waiving

the inadmissibility of refugees who have been convicted of violent

or dangerous crimes.

          To this end, the Attorney General expressed that, "[i]t

would not be a prudent exercise of the discretion afforded . . . by

[8 U.S.C. § 1159(c)] to grant favorable" relief to such aliens

"except in extraordinary circumstances, such as those involving

national security or foreign policy considerations, or cases in

which an alien clearly demonstrates that the denial of status

adjustment    would   result   in    exceptional    and   extremely   unusual

hardship."    Id. at 383.      Thus, the Attorney General directed the

agency to consider the         "nature of the criminal offense that

rendered an alien inadmissible in the first place" and balance the

"claims of hardship to the [alien's] family against the gravity of

[the] criminal offense."       Id.




                                     -10-
             The Attorney General acted within statutory boundaries

in adopting this framework.      Congress plainly intended for the

Attorney General to have broad discretion when deciding to grant

or deny a request for an inadmissibility waiver under 8 U.S.C.

§ 1159(c).     See INS v. Yang, 519 U.S. 26, 30 (1996) (describing

the Attorney General's power to grant a discretionary waiver of

deportation as "'an act of grace' which is accorded pursuant to

[the Attorney General's] 'unfettered discretion'" and likening it

to "'a judge's power to suspend the execution of a sentence, or

the President's to pardon a convict'" (citations omitted)).         That

discretion carries the power to establish reasonable standards for

how that discretion should be exercised.      See Torres-Valdivias v.

Lynch, 786 F.3d 1147, 1152 (9th Cir. 2015) (pointing out that the

Attorney General has discretion to grant or deny adjustments of

status and may establish standards         for the exercise of that

discretion).4

          As    for   the   Attorney    General's   exercise   of   that

discretion to adopt a heightened standard in Matter of Jean, it

fell within permissible bounds, as other sister circuits have held.



     4  See also Ayala-Chavez v. INS, 944 F.2d 638, 641 (9th Cir.
1991) (The Attorney General has discretion to grant or deny waivers
of deportation, and inherent in this discretion is his authority
to establish general standards to govern the exercise of such
discretion).


                                 -11-
See Ali v. Achim, 468 F.3d 462, 467 (7th Cir. 2006) (holding that

the Attorney General did not exceed statutory authority in adopting

heightened standard set in Matter of Jean); Jean, 452 F.3d at 397-

98   (holding     that    the    Attorney       General    did    not    exceed     the

discretionary authority afforded to him by Congress when deciding

Matter of Jean); Togbahv. Ashcroft, 104 F. App'x 788, 794 (3d Cir.

2004) (holding that the Attorney General's decision in Matter of

Jean "is a permissible exercise of his statutory discretion in

enhancing   the    waiver       standards    for   . . .    those       convicted    of

'dangerous and violent' crimes").               At the end of the day, it is

both   rational     and       facially      legitimate,      not       arbitrary     or

capricious, for the Attorney General to require a heightened

showing of equities by an alien who has committed a violent or

dangerous offense in light of the "national immigration policy of

not admitting aliens who [c]ould be a danger to society."                     Rivas-

Gomez v. González, 225 F. App'x 680, 683 (9th Cir. 2007).

            Mr. Peulic argues that Matter of Jean is not a reasonable

interpretation of the INA because 8 U.S.C. § 1159(c) allows the

Attorney    General      to     waive    inadmissibility         for    humanitarian

reasons, to assure family unity, or when it is otherwise in the

public interest, but does not require a showing of hardship for

refugee adjustment even though Congress has explicitly delineated

in the INA the level of hardship required for other forms of


                                         -12-
discretionary relief.     That Congress did not provide a standard

for the exercise of discretion under 8 U.S.C. § 1159(c) does not

mean that by adopting a heightened standard the Attorney General

failed to take up a permissible construction of the statute.               See

Mejia v. Gonzales, 499 F.3d 991, 994-97 (9th Cir. 2007).

            The court in Mejia examined a waiver of admissibility

setup under 8 U.S.C. § 1182(h)(1)(B), a provision similar to

8 U.S.C. § 1159(c), pursuant to which the Attorney General has

discretion to waive the inadmissibility of certain criminal aliens

if the alien's denial of admission would result in extreme hardship

to the United States citizen or lawfully resident spouse, parent,

son, or daughter of such alien.              See id. at 995 (describing

statutory   and   regulatory   background). 5         The   Attorney   General

expressed that he would not favorably exercise discretion in cases

involving violent or dangerous crimes except in extraordinary

circumstances,    such   as    in    cases    where     the   alien    clearly

demonstrates that denial of relief would result in exceptional and

extremely unusual hardship.         Id.




     5  The Attorney General promulgated a regulation, 8 C.F.R.
§ 212.7(d), to establish the heightened standard dealt with in
Mejia.




                                     -13-
              The court found that the INA had not addressed what

standard should be used to exercise discretion under 8 U.S.C.

§ 1182(h)(1)(B) after statutory requirements are met, and held

that under those circumstances, the exceptional and extremely

unusual      hardship   standard   that    the   Attorney    General    adopted

supplemented and gave definition to the standard to be applied to

individuals who have committed violent or dangerous crimes.                 Id.

at 996.      As important, the court recognized that given Congress's

broad grant of discretion, the Attorney General's decision was a

permissible construction of the statue.            Id.      So too here.    The

Attorney General's rationale may not persuade all readers, but the

construction he opted for in Matter of Jean "[need not be] the

only   one    [he]   permissibly   could    have   adopted."      Id.    (first

alteration in original) (quoting Chevron U.S.A. v. Natural Res.

Def. Council, 467 U.S. 837, 843 n.11 (1984)).                There is nothing

infirm with that construction.

              Mr. Peulic asserts that Congress intended to react to

international humanitarian needs in a flexible and thoughtful way,

and Matter of Jean restricts refugee status adjustment in a manner

that Congress never intended.             The Attorney General did not,

however, add a class of aliens to those who are statutorily

ineligible for waiver or instruct the agency to ignore statutory

considerations of family unity, humanitarian concerns, and public


                                    -14-
interest.     See Jean, 452 F.3d at 397.       To the contrary, he left

open the possibility that even the most violent and dangerous

immigrants could be granted relief in an appropriate case.               Id.

This is not the situation we encountered in Succar v. Ashcroft,

394 F.3d 8, 28 (1st Cir. 2015), where we struck down a regulation

that categorically eliminated eligibility for a type of relief for

certain aliens despite the fact that the statute did not give the

Attorney    General   discretion   to     decide   who   could   apply   for

adjustment.

            Mr. Peulic contends that Matter of Jean's heightened

standard is unreasonable because it places no bounds on the term

"violent or dangerous," which, to his way of thinking, becomes so

broad as to be meaningless in violation of the Fifth Amendment's

right to due process of law.            The void-for-vagueness doctrine

ensures that individuals have fair notice of the consequences of

their conduct, including certain immigration consequences, and can

comport themselves accordingly.      See Jordan v. De George, 341 U.S.

223, 230-32 (1951).     Assuming without deciding that the void-for-

vagueness doctrine under the Fifth Amendment can apply in the

context of discretionary adjustment of status relief under §

1159(c), we conclude that the term "violent or dangerous crime" is

not unconstitutionally vague.




                                   -15-
            The    phrase     "violent      or      dangerous"      is     not

unconstitutionally vague because under Matter of Jean the relevant

inquiry is based on real-world facts, not some idealized crime,

and in this sense, does not face the problem that the Supreme Court

identified in Sessions v. Dimaya, 138 S. Ct. 1204, 1215-16 (2018),

where it found that 18 U.S.C. § 16(b), which defines a "crime of

violence," is unconstitutionally vague.            Section 16(b) defines a

"crime of violence" to include "a felony . . . that, by its nature,

involves a substantial risk that physical force against the person

or property of another may be used in the course of committing the

offense."    18 U.S.C. § 16(b).        The Supreme Court held that two

features    of    this   definition     combine     to    create   "'hopeless

indeterminacy,' inconsistent with due process."               Dimaya, 138 S.

Ct. at 1213 (quoting Johnson v. United States, 576 U.S. 591, 598

(2015)).

            First, the Supreme Court explained that the definition

"calls for a court to identify a crime's 'ordinary case' in order

to measure the crime's risk."         Id. at 1215.       This "ordinary case"

is "an excessively 'speculative,' essentially inscrutable thing."

Id. (quoting Johnson, 576 U.S. at 597).           Second, the Supreme Court

noted that the "substantial risk" standard is uncertain.             Id.   But

the uncertainty alone does not make the definition vague.             Rather,

"[t]he difficulty comes .      .   . from applying such a standard to


                                   -16-
. . . 'an idealized ordinary case of the crime.'"                   Id. at 1216

(quoting Johnson, 576 U.S. at 597).               Otherwise, the definition

may be applied to "real-world conduct."                Id. at 1215.        As the

Supreme Court observed, "'we do not doubt' the constitutionality

of applying § 16(b)'s 'substantial risk [standard] to real-world

conduct.'"    Id. (alteration in original) (quoting Johnson, 576

U.S. at 603-04).

          Matter of Jean clears this hurdle, for it uses the term

"violent or dangerous" in line with the facts of each case.                   See

Miramontes    v.    Barr,    830   F.   App'x   840,   841   (9th   Cir.    2020)

(concluding        that     term   "violent      or    dangerous"      is     not

unconstitutionally vague because it requires a determination of

whether a particular crime is "violent or dangerous" based on the

facts of the case).         By the same token, applying it to the facts

leading to Mr. Peulic's conviction poses no vagueness problem.

See, e.g., Torres-Valdivias, 786 F.3d at 1150 (applying the term

to sexual battery on the alien's step-sister); Ali, 468 F.3d at

464-65 (applying it to substantial battery where the alien used a

box-cutter to cut another man about the face and body, threatening

to kill him); Matter of Jean, 23 I. & N. Dec. at 374-75 (applying

it to manslaughter, where the alien beat and shook a baby to

death).




                                        -17-
              Mr. Peulic maintains that if Matter of Jean's heightened

standard were permissible, in order to ensure uniformity and

structure, a categorical approach should apply for determining

whether a crime is "violent or dangerous."            He faults the IJ for

only considering the facts and not an "articulable legal standard,"

an approach that, in his view, leads to analytical problems.             We

see it differently.

              Requiring the use of the categorical approach is at odds

with Matter of Jean, where the Attorney General appeared to take

a facts-and-circumstances-based approach, describing the crime in

some detail.      See 23 I. & N. Dec. at 375, 383 (looking at the

facts underlying the alien's conviction, including those outside

the record of conviction).

         C. Application of Standard

              Mr. Peulic posits that in any event, the BIA erred when

it applied Matter of Jean to his case.           He argues that the IJ

failed   to     consider   the   hardship   factors    in   the   aggregate;

overlooked "voluminous evidence of hardship"; mischaracterized the

hardship evidence; and, rather than conducting a de novo inquiry,

"rubber-stamped" the USCIS's denial of his waiver request.              The

Government counters that this is an impermissible challenge to the

manner in which the BIA exercised its discretion, which falls

outside the jurisdiction of the courts of appeals.


                                    -18-
            In general, federal courts lack jurisdiction to review

the   "agency's    discretionary        decisionmaking     in    an    immigration

case." Arias-Minaya v. Holder, 779 F.3d 49, 52 (1st Cir. 2015).

By exception, the court may review those decisions and orders to

the    extent     that         "the   assigned    errors       raise     colorable

constitutional claims or questions of law," Arias-Minaya, 779 F.3d

at 52, but may not re-weigh evidence of hardship,see Perez-Trujillo

v. Garland, 3 F.4th 10, 24 (1st Cir. 2021) ("[T]he government is

right that we have no jurisdiction to re-weigh the evidence of

hardship.").

            On    this    foundation,      we   review   the    agency's    "legal

conclusions de novo and the underlying factual findings under the

deferential substantial evidence standard."                    Pojoy-De León v.

Barr, 984 F.3d 11, 16 (1st Cir. 2020).            In line with the standard,

we    ask   whether      the    decision    "is   supported     by     reasonable,

substantial, and probative evidence on the record considered as a

whole."     Thapaliya v. Holder, 750 F.3d 56, 59 (1st Cir. 2014)

(quoting Sunarto Ang v. Holder, 723 F.3d 6, 10 (1st Cir. 2013)).

That the record supports a conclusion contrary to that reached by

the agency "is not enough to warrant" upsetting its view of the

matter.     Lopez de Hincapie v. Gonzales, 494 F.3d 213, 218 (1st

Cir. 2007).      For that to occur, the record must compel the contrary

conclusion.       Id.     When the BIA affirms the IJ's opinion and


                                        -19-
examines some of the bases of that decision, "we review both the

IJ's and the BIA's opinions."    Matovu v. Holder, 577 F.3d 383, 386

(1st Cir. 2009).     With this backdrop in place, we turn to those

decisions.

            Both the IJ and the BIA examined the record and there is

no indication that either one acted on mistaken views about the

correct legal standard applying to their exercise of discretion.

They applied the correct standard to the undisputed facts and,

based on those facts, concluded that Mr. Peulic did not establish

exceptional and extremely unusual hardship justifying a waiver of

inadmissibility.

            On that account, the IJ expressed that she "considered

the documentary evidence and testimony of [Mr. Peulic] and his

witnesses    in   their   entirety,   whether   or   not   specifically

summarized or referenced" in her written decision.         Based on that

documentary and testimonial evidence, she made her own factual

findings.    Although she noted those of the USCIS and ultimately

agreed with them, a fair reading of her decision reflects that she

conducted a de novo inquiry into Mr. Peulic's hardship claims.

Moreover, she went a step further, assumed that Mr. Peulic had

demonstrated the requisite hardship and/or humanitarian concerns,

yet in her discretion, denied the inadmissibility waiver.




                                 -20-
           To that end, the IJ observed that Mr. Peulic committed

an extremely serious crime that had the potential to cause the

death of a police officer in the line of duty and put others in

the area in great danger.    Mr. Peulic pointed a firearm at a police

officer and began to move forward in a threatening manner.               The

officer, fearing imminent harm, shot Mr. Peulic.            Even after being

shot and lying on the ground, Mr. Peulic tried to reach for the

firearm.   He had already shot several rounds of ammunition in the

air by the time police arrived.

           The IJ indicated that Mr. Peulic could not recall the

event due to his own intoxication, albeit he conceded that he was

familiar with the allegations against him.            The IJ alluded to the

fact that Mr. Peulic's blackout was not isolated but indicative of

an ongoing problem, for he acknowledged having had at least one

prior   blackout,   and   even   though   he    may   not   present   violent

tendencies when sober, these tendencies may emerge when he consumes

alcohol, particularly to the point when he blacks out and cannot

recall what events have transpired.            And in the absence of any

evidence demonstrating genuine rehabilitation beyond participation

in a handful of AA meetings and a violence prevention program while

incarcerated, the IJ concluded that Mr. Peulic's potential for




                                   -21-
danger outweighed any hardship or humanitarian factors that he put

forth in the case.6

          In turn, the BIA reviewed the IJ's factual findings under

a clearly erroneous standard, and questions of law, discretion,

and judgment de novo, finding no error in the IJ's determinations.

The BIA considered all of the evidence before it, acknowledging

the illness and mental problems of Mr. Peulic's mother; the role

that Mr. Peulic had played as her primary caretaker; the caretaking

role that Mr. Peulic's sister assumed during his incarceration and

the negative implications it had on her life, as well as the fact

that Mr. Peulic's conditions of probation would restrict him from

assisting his mother in the same capacity as he had prior to his

incarceration.

          The    BIA   recognized    as     a   very   significant   factor

Mr. Peulic's separation from his family, and expressed sympathy to

the unfortunate consequences that such a separation would entail,

but agreed with the IJ that Mr. Peulic did not show that he or his

family would suffer exceptional and unusual hardship if he were

removed from the United States.            And as for where the removal

would lead, that is, Bosnia-Herzegovina, the BIA reached the same



     6  The IJ expressed that while Mr. Peulic's application for
waiver solely requested a waiver to ensure family unity, she also
considered the humanitarian factors at play in the present matter.


                                    -22-
conclusion as the IJ, given Mr. Peulic's family ties in Bosnia-

Herzegovina, his familiarity with the culture and language of

Bosnia-Herzegovina, and his father's recent safe travel to Bosnia-

Herzegovina despite the latter's military service during the armed

conflict in Bosnia-Herzegovina.

           Finally, the BIA agreed with the IJ's alternative ruling

that even if Mr. Peulic had demonstrated exceptional and extremely

unusual   hardship,   as   a   matter    of    discretion    the   waiver   of

inadmissibility should be denied.             It remarked that where, as

here, a violent or dangerous crime is involved, the seriousness

and injury or risk of injury tied to the underlying crime may be

so severe that this and any other negative considerations may

outweigh even equities constituting extraordinary circumstances.

And upon review of the record, the BIA concluded that the IJ

properly weighed the favorable factors against the adverse factors

to conclude that, in her discretion, the waiver of inadmissibility

should not be granted.

           Substantial     evidence     supports    the     IJ's   and   BIA's

conclusions.     The record does not compel or require a contrary

determination.    This is not a case like Perez-Trujillo, in which

we reversed the BIA for having erred as a matter of law in ignoring

altogether – in the hardship inquiry – whether the petitioner's

country of origin would be particularly dangerous to him, given


                                  -23-
the special risk that he faced of being severely harmed due to his

past gang membership (even though the record contained substantial

evidence to that effect).        3 F.4th at 22-23.

           Mr. Peulic submits that the BIA did not conduct a de

novo review of the record because its decision cites only to the

IJ's decision and pages of the hearing transcript despite the fact

that the record contains hundreds of pages of medical record,

affidavits and a social worker's evaluation.            Examination of the

BIA's decision shows the BIA considered all of the evidence in the

record.7   The BIA did not have to cite every document and page to

meaningfully account for its decision.             See Larita-Martínez v.

INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000) (rejecting argument

that because the BIA did not specifically mention particular

evidence, it did not consider it, for the BIA stated that it had

reviewed   the   record,   and   in   the    absence   of   evidence   to   the

contrary, this meant the contentions on appeal and the documents

submitted in support of the appeal); Man v. INS, 69 F.3d 835, 838

(7th Cir. 1995) (assuming that the BIA reviewed the IJ's specific

findings in light of the record and agreed with them, given that




     7 Not only does the decision refer to evidence; it includes
language such as "upon review of the record," "the record
reflects," "the record shows," and "considering all of the evidence
before us."


                                      -24-
in   issuing   its    decision,     it    approvingly   referenced     the    IJ's

decision).8

           Mr. Peulic claims the BIA overlooked testimony from his

brother and sister concerning their potential hardships, and from

his father regarding Mr. Peulic's aunts in Bosnia-Herzegovina, who

are struggling and would not be able to assist him.               We have seen

that the BIA reviewed the record.               For Mr. Peulic, however, a

different weighing of the evidence is in order.               Yet, as mentioned

above, we lack jurisdiction to reweigh evidence.                      See Arias-

Minaya, 779 F.3d at 52.

           Mr. Peulic contends that the BIA failed to consider

whether    "extraordinary        circumstances,"      other    than    hardship,

existed here.     He argues that Matter of Jean did not establish an

exhaustive     list   of   the    extraordinary     circumstances      that   may

warrant a waiver of inadmissibility.            Therefore, in his view, the

IJ   and   BIA    should     have        analyzed   whether    "'extraordinary




      8 See also Sevoian v. Ashcroft, 290 F.3d 166, 178 (3d Cir.
2002) ("The B[IA] 'is not required to write an exegesis on every
contention,' but only to show that it has reviewed the record and
grasped the movant's claims." (quoting Mansour v. INS, 230 F.3d
902, 908 (7th Cir. 2000))); Green v. Att'y Gen., 694 F.3d 503, 509
(3d Cir. 2012) ("[A]lthough the IJ's opinion did not specifically
discuss every individual piece of evidence, the IJ made clear that
she had '[c]onsider[ed] all of the evidence of record.' This is
all that is required . . . ."(second and third alterations in
original)).


                                         -25-
circumstances' other than hardship or national security concerns

exist" in this case.9   We are not persuaded.

           The IJ alluded to the hardship factors mentioned earlier

as well as to the other elements that Mr. Peulic identifies as

"extraordinary circumstances."      Specifically, the IJ referred to

the traumatic nature of events in Mr. Peulic's childhood in the

former Yugoslavia, his flight therefrom, and conditions in Bosnia-

Herzegovina, and also to the lack of evidence demonstrating genuine

rehabilitation by Mr. Peulic, all of which led her to conclude

that Mr. Peulic did not demonstrate extraordinary circumstances

such that she could overlook the severity and dangerousness of his

criminal activity.

           The BIA agreed with the IJ's determination.         To repeat,

the BIA found that the IJ properly weighed favorable factors

against   adverse   factors   to   determine   that   as   a   matter   of

discretion, the waiver of inadmissibility should be denied.             In

cases involving violent or dangerous crimes, the seriousness and


     9  The Government asserts that Mr. Peulic did not raise this
argument to the BIA, thereby failing to exhaust it, and that for
that reason, we lack jurisdiction to consider it in the first
instance.    There is no jurisdictional bar because the BIA
addressed it in finding absence of extraordinary circumstances
justifying relief; Mr. Peulic raised the point in his opening
brief; and the government had a full opportunity to respond to the
claim in its own brief.    See Perez-Trujillo, 3 F.4th at 18 n.4
(applying same reasoning to reject government's "failure-to-raise"
argument).


                                   -26-
injury or risk of injury tied to the underlying crime may be so

severe that it, and any other negative considerations, may outweigh

even equities constituting extraordinary circumstances.              And that

was the case with Mr. Peulic's criminal conduct, which in light of

the   evidence,   for   the   BIA   merited    a   "negative    discretionary

consideration."

           Viewing the record as a whole, we are satisfied that the

BIA   adequately    considered       the   question      of     extraordinary

circumstances called for in Matter of Jean.                   This said, the

relative weight it accorded to the evidence in the record to deny

the waiver of inadmissibility is off limits here, for lack of

jurisdiction.

                                    III.

           We need go no further.             For the reasons elucidated

above, the petition for review is denied in part and dismissed in

part.10




      10  Mr. Peulic does not contest the allegations of
removability and makes no arguments in support of his application
for asylum or CAT protection.      Thus, claims regarding those
matters have been waived. See Sok v. Mukasey, 526 F.3d 48, 52 &
n.1 (1st Cir. 2008) (deeming asylum and CAT claims waived where
petitioner made no argument with respect to those claims).


                                    -27-